IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-54,756-05


               EX PARTE JONATHAN ANTWAN DONALDSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1016486-A IN THE 209TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated robbery, and sentenced to 20 years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being denied due process because he is being held pursuant to

a parole revocation warrant, which is preventing him from bonding out on new charges, but no

parole revocation proceedings have been initiated. He states that the Board of Pardons and Paroles

refuses to hold a revocation hearing until his new charges are resolved. Applicant has alleged facts

that, if true, might entitle him to relief. TEX . GOV 'T CODE, § 508.2811; Ex parte Cordova, 235

S.W.3d 735, 736 (Tex. Crim. App. 2007). Accordingly, the record should be developed. The trial
                                                                                                       2

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The

trial court shall order the Texas Department of Criminal Justice’s Office of the General Counsel to

obtain a response from a person with knowledge of relevant facts. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE

CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The response shall state whether Applicant is being held pursuant to a parole revocation

warrant, and if so, the date upon which that warrant was executed. The response shall state whether

Applicant has been advised of his rights in the revocation process, whether he has requested or

waived a preliminary hearing and whether he has been afforded a preliminary hearing. If Applicant

is also being held on new charges, the response shall state whether Applicant has been indicted on

those charges, and if so, when the indictment was returned.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving due process in the parole revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: December 16, 2020
Do not publish